Citation Nr: 0103785	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $10,087.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
March 1946; he died in January 1995.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision of the Department of Veterans 
Affairs (VA) Houston Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee), which denied waiver 
of recovery of an overpayment of death pension benefits in 
the calculated amount of $10,087.  

As the appellant has not questioned the validity of the debt 
at issue here, and because the Board is satisfied that it was 
properly created, the question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 


FINDINGS OF FACT

1.  The appellant's indebtedness did not result from fraud, 
misrepresentation, or bad faith.

2.  Recovery of overpayment of death pension benefits in the 
calculated amount of $10,087 would cause undue hardship and 
would be against the principles of equity and good 
conscience.






CONCLUSION OF LAW

Waiver of recovery of the overpayment of death pension 
benefits in the calculated amount of $10,087 is warranted.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in April 1995, the 
appellant submitted an application for death pension benefits 
on which she indicated that she had no assets or income from 
any source.  

By June 1995 letter, the RO notified the appellant that she 
had been awarded death pension benefits, effective from May 
1, 1995.  She was advised that the rate of her pension was 
based on her reports of no countable income and that she was 
responsible for notifying VA immediately of any changes in 
her income.

Thereafter, the RO discovered that the appellant had been 
receiving an annuity benefit from the veteran's former 
employer since February 1, 1995, which she had not reported 
to VA.  

By May 1998 letter, the RO notified the appellant that they 
proposed to retroactively reduce her pension, effective May 
1, 1995, based on the discovery of her previously-unreported 
annuity income.  In response to the RO letter, the appellant 
verified that she had received this income (approximately 
$2900 annually), but claimed that "[t]his information has 
never been asked of me in the past."  She also indicated 
that she had been advised by the Internal Revenue Service 
that she was not required to report this income or file an 
income tax return because her income did not exceed statutory 
limits.  

By October 1998 letter, the RO advised the appellant that her 
death pension benefits had been reduced retroactively, 
effective May 1, 1995.  She further advised that their action 
had resulted in an overpayment of benefits and that "[w]e'll 
let you know shortly how much you were overpaid."  

Apparently by October 17, 1998 letter, the appellant was 
advised that the amount of the overpayment of death pension 
benefits was calculated as $10,087.  A copy of that 
notification letter is not of record; however, an official 
from the VA Debt Management Center certified in an August 
1999 memorandum that the letter notifying the appellant of 
the amount of her debt was mailed on October 17, 1998 and was 
not returned by the postal authorities as undeliverable. 

On April 23, 1999, the appellant's request for a waiver of 
the $10,087 overpayment was received at the RO.  In her 
request, she explained that she had not understood that she 
had been required to report her annuity benefits as she did 
not have much education and because English was not her first 
language.  She also indicated that repayment of the debt 
would result in financial hardship.  In support of her claim, 
she submitted a Financial Status Report showing monthly 
income in the amount of $997.77, and monthly expenses in the 
amount of $1024.56, consisting of $521.89 in rent, $200 in 
food, $227.67 in utilities and heat, $65 in medication and 
health insurance, and $10 for bank services. 

By May 1999 decision, the Committee denied the appellant's 
request for a waiver of recovery of the $10,087 overpayment 
on the basis that her request was not timely filed.  The 
Committee did not address the merits of the appellant's 
claim.


II.  Law and Regulations

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected VA death pension benefits if the 
veteran had qualifying service and the surviving spouse meets 
the net worth requirements of 38 C.F.R. § 3.274 and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1541(a); 38 C.F.R. § 3.3(b)(4).

Because VA death pension benefits are based in part on income 
and net worth, a person who is receiving such benefits is 
required to report to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  38 
U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (2000).  
Overpayments created by the retroactive discontinuance or 
reduction of pension benefits will be subject to recovery 
unless waived.  38 C.F.R. § 3.660(a)(3).

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness and 
of the right to request a waiver, by VA to the debtor.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.963(b)(2) (2000).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a),  
1.965(b).  In other words, any indication that the appellant 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the  
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the appellant is free from 
all taint of fraud in connection with her claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the  Government's rights.  38 C.F.R. § 1.965(a) 
(2000).  In such a determination, consideration will be given 
to six elements which include the degree of fault of the 
debtor; a balancing of fault between the debtor and VA; 
whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965 (2000).

III.  Analysis

The threshold question to be answered in this case is whether 
the appellant submitted a timely request for waiver of 
recovery of the overpayment of death pension benefits in the 
calculated amount of $10,087.  

As set forth above, the notice of indebtedness was reportedly 
mailed to the appellant on October 17, 1998.  Her request for 
a waiver of recovery of this debt was received at the RO on 
April 23, 1999 -- 188 days later. Although the request for 
waiver of recovery was not timely under the applicable law 
and regulation, the Board again notes the appellant's limited 
formal education and understanding of the English language. 
In the opinion of the Board, these factors constitute good 
cause for her failure to submit a timely waiver request, and 
thesefore the issue on appeal will be considered on the 
merits.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b)(2).

As the Committee denied the appellant's waiver application on 
the basis that it was not timely filed, the merits of her 
claim were not addressed.  However, it is apparent that the 
appellant will not be prejudiced by the Board's consideration 
of the merits of her claim in the first instance, given the 
favorable decision below.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Turning to the merits of her waiver request, the Board 
initially finds that the appellant was free from fraud, 
misrepresentation or bad faith in the creation of the instant 
overpayment.  In that regard, it is noted that the appellant 
has provided credible statements to the effect that she did 
not understand that she was required to report her annuity, 
given her limited education and difficulty with the English 
language.  Based on these credible statements, the Board 
finds that her failure to report her annuity income was not 
fraudulent or undertaken with any intent to obtain government 
benefits to which she was not entitled.

As the Board has found that the appellant's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether collection of the 
debt would be contrary to the principles of equity and good 
conscience in this case.

As noted, the standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate the need for reasonableness and moderation in 
the exercise of the Government's rights.  In making such a 
determination, consideration will be given to six elements.  
38 C.F.R. § 1.965.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2000).  Here, the debt was 
created because the appellant did not correctly report 
pertinent financial information.  Although she has argued 
that she completed her application for pension benefits with 
the help of others and did not understand that she was 
required to report income from her annuity, she nonetheless 
bears responsibility for the contents of her application.  In 
light of these facts, she bears fault in the creation of the 
overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, VA does not appear to be at fault in creation of the 
overpayment.  The RO duly notified the appellant that all 
income must be reported and acted promptly in adjusting her 
benefits and in assessing the overpayment upon discovery of 
the previously unreported income.  Thus, the Board finds no 
fault on the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of  
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  The 
appellant's April 1999 Financial Status Report shows that her 
monthly expenses (which the Board does not view as excessive 
or unnecessary) exceed her monthly income by $26.79.  She 
clearly has limited financial assets.  After careful analysis 
of the appellant's financial status, it is the Board's 
opinion that her repayment of the outstanding indebtedness 
would prevent her from providing for the basic necessities of 
life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (2000).  The pension 
benefits awarded the appellant are derived from a needs-based 
program intended to assure that beneficiaries are able to 
meet their basic needs.  While she currently receives a 
modest annuity income, recovery of the overpayment would in 
large measure defeat the purpose of the benefits originally 
authorized.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2000).  
In this case, the fault for creation of the overpayment lies 
primarily with the appellant.  Because of her failure to 
provide accurate income information, she received additional 
VA benefits to which she was not entitled under the law.  

The sixth element to be considered is whether reliance on VA  
benefits resulted in the appellant relinquishing a valuable  
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2000).  The appellant has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that she did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the circumstances of this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the $10,087 overpayment would be against 
equity and good conscience.  38 U.S.C.A. § 5302.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $10,087 is granted. 




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

